Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2016

                                       No. 04-16-00465-CR

                                      Allison D. LOZANO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1746
                        The Honorable Mark Luitjen, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was due to be filed on July 18, 2016. The clerk’s record
shows appellant’s pro se notice of appeal was file-stamped by the trial court clerk on July 20,
2016. Thus, the notice of appeal appeared to have been untimely filed. Because timely filing of a
written notice of appeal is a jurisdictional prerequisite to hearing an appeal, we ordered appellant
to show cause why this appeal should not be dismissed for lack of jurisdiction. See Castillo v.
State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012).

        Appellant’s court-appointed counsel filed a response to our show cause order, asserting
that appellant’s notice of appeal was timely filed under the prisoner mailbox rule. This response
was later supplemented with an affidavit in which appellant, an inmate, states that she prepared
the notice of appeal on July 1, 2016, and deposited it in the mail system at the Bexar County
Detention Facility one to seven days later.

        Under the prisoner-mailbox rule, a pro se inmate’s pleading is deemed filed at the time
the prison authorities duly receive the document to be mailed. Taylor v. State, 424 S.W.3d 39, 44
(Tex. Crim. App. 2014); Campbell v. State, 329 S.W.3d 338, 344 (Tex. Crim. App. 2010). Here,
appellant’s affidavit shows that she delivered her notice of appeal to the jail authorities for
forwarding to the trial court clerk on or before the filing deadline. Additionally, appellant’s
notice of appeal reached its destination within ten days after the filing deadline. See TEX. R. APP.
P. 9.2(b)(1); Taylor, 424 S.W.3d at 44 (concluding appellate court had jurisdiction when the
notice of appeal actually reached the correct destination within the period of time permitted by
the mailbox rule). We, therefore, conclude that appellant’s notice of appeal was timely filed and
that we have jurisdiction over this appeal. This appeal is retained on the Court’s docket.

       The clerk’s record has been filed. The reporter’s record of the revocation proceedings is
due thirty (30) days from the date of this order.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court